—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was found guilty of violating the prison disciplinary rules that prohibit inmates from violating facility correspondence procedures, smuggling, providing legal assistance for compensation and solicitation. The Attorney-General has advised this Court that the determination of guilt with respect to the charges of smuggling and violating facility correspondence procedures has been administratively reversed and expunged from petitioner’s record. Accordingly, the claims relating to those charges are moot (see, Matter of Palmer v Goord, 248 AD2d 771). As to the remaining charges, the misbehavior report and the testimony of the correction officer who authored it reveal that petitioner received an envelope in the mail containing a check payable to him and a list of certain inmates at the correctional facility. According to the correction officer, petitioner admitted when questioned that the money was for legal services that he had performed for the inmates on the list. The record reveals that the determination of petitioner’s guilt was supported by substantial evidence (see, Matter of Dickman v Goord, 244 AD2d 825). Petitioner’s testimony to the contrary merely created a credibility issue for the Hearing Officer to resolve. We have reviewed petitioner’s remaining contentions and find them to be without merit.
Mikoll, J. P., White, Peters, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.